Per Curiam.

The judge before whom the proof of the deed was made, was a competent witness to prove that it was done in Canada ; and if that fact be established, the proof was illegal and void. The oath administered in Canada, was extra-judicial, and of no validity. The judge had no authority to administer an oath out of the jurisdiction of this state, nor could the witness, in such case, be indicted for perjury. Though the judge was a competent witness, *500he would not have been bound to answer any questions impeaching the integrity of his conduct as a public officer. We are of opinion that a new trial ought to be granted, with costs to abide the event of the suit.
New trial granted.